Citation Nr: 0508500	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  94-26 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for degenerative arthritis of C4-5, post traumatic 
prior to August 11, 2000.

2.  Entitlement to a disability rating in excess of 30 
percent for degenerative arthritis of C4-5, post traumatic on 
and after to August 11, 2000.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1978 to August 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1994 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Nashville, Tennessee.  The veteran voiced 
disagreement with his 20 percent disability rating for his 
neck disability in April 1994 and a statement of the case 
(SOC) was issued in June 1994.  The following month, the 
veteran perfected his appeal and the Board issued a decision 
in this matter in February 1997.

The veteran appealed the Board decision, and, in February 
1999, the United States Court of Appeals for Veterans Claims, 
formerly known as the United States Court of Veterans 
Appeals, vacated the Board's decision as to this issue and 
remanded the matter to the Board.  Thereafter, the Board 
remanded the veteran's claim for further development in 
September 1999 and again in October 2003.  In a September 
2004 decision, the RO increased the evaluation of the 
veteran's disability to 30 percent, effective from August 
2001.  The case has since been returned to the Board.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of 
this matter has been developed and obtained and all due 
process concerns have been addressed.

2.  Prior to August 11, 2000, the veteran's cervical spine 
disability was not manifested by severe limitation of motion, 
nor by severe intervertebral disc disease.  

3.  On and after August 11, 2000, the veteran's cervical 
spine disability is not manifested by severe intervertebral 
disc disease, his neck disability does not result in 
incapacitating episodes, nor is it productive of unfavorable 
ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for degenerative arthritis of C4-5, post traumatic 
prior to August 11, 2000, are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5235-5243 (2004); 38 C.F.R. 
4.71a, Diagnostic Codes 5290, 5293 (2002). 

2.  The criteria for a disability rating in excess of 30 
percent for degenerative arthritis of C4-C5, post traumatic 
on and after to August 11, 2000, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2004); 
38 C.F.R. 4.71a, Diagnostic Codes 5290, 5293 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Because the VCAA notice for the veteran's increased rating 
claim was not provided to the veteran prior to initial 
adjudication, the timing of the notice does not comply with 
the express requirements of the law.  See 38 U.S.C.A. 
§ 5103(a) (West 2002).  However, the VCAA was not enacted 
until November 9, 2000.  As such, the Board concludes that 
the RO did not err by not providing the veteran proper notice 
prior to the initial adjudication in 1994.  VAOPGREC 7-2004 
(July 16, 2004).  Moreover, he was subsequently provided 
content complying notice and proper process.  

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran was provided with the prior 
regulatory criteria to evaluate spine claims in the June 1994 
SOC while the reasons and bases portion of the October 2004 
supplemental SOC (SSOC) clearly cataloged the various 
regulatory changes pertinent to evaluating spine 
disabilities.  The veteran was notified by letter in February 
2004 of VA's duty to assist with this claim and informed that 
evidence that showed his cervical disability had worsened was 
needed.  

The February 2004 letter also advised the veteran that while 
VA would request evidence on his behalf, it was still his 
responsibility to support his claim with appropriate 
evidence.  The letter informed him that VA would obtain 
records at VA or other Federal facilities and would help him 
obtain records from any non-federal source that he identified 
and properly authorized VA to obtain.  He was specifically 
asked to send the evidence needed to substantiate his claim 
and informed of where to send it, and thus may be considered 
advised to submit any pertinent evidence in his possession 
for his increased rating claim.

Given the foregoing letter, together with the information 
provided in the SOC and SSOCs which explained the criteria 
for awarding the benefits sought and the rationale for the 
RO's conclusions, the veteran has been provided with every 
opportunity to submit evidence and argument in support of 
this claim, and to respond to VA notices.  In fact, he 
indicated in January 2002 correspondence that he had no 
additional evidence in support of his claim.  Accordingly, 
the Board considers the VA's notice requirements have been 
met in this case and any issue as to timing to not have 
prejudiced him.
 
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The veteran has been afforded VA examinations in 
connection with his increased rating claim and the resulting 
reports have been obtained.  See 38 C.F.R. § 3.159(c)(4) 
(2004).  VA medical records and private medical evidence has 
been associated with his claims folder.  The veteran has not 
identified or authorized the request of any additional 
evidence.  Therefore, the Board concludes that no further 
assistance to the veteran regarding development of evidence 
is required, and would be otherwise unproductive and futile.  
See 38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997). 

Increased Rating

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities (Schedule).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2004).

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Id.; 38 C.F.R. §§ 4.1, 4.2 
(2004).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).  Regarding 
musculoskeletal disabilities, functional loss contemplates 
the inability of the body to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2004).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Both limitation of motion and pain are necessarily 
recorded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59 (2004); see DeLuca, 8 Vet. App. 202; see 
also Johnson v. Brown, 9 Vet. App. 7 (1996); VAOPGCPREC 36-97 
(Dec. 12, 1997).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (2004); see DeLuca, 8 Vet. App. at 205-06.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or more 
movement than normal (due to a variety of reasons, to include 
ankylosis), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, or deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2004).

Service connection was established for post-traumatic 
degenerative arthritis of the cervical spine by a February 
1988 rating decision.  The veteran was rated as 20 percent 
disabled due to moderate limitation of motion.  The veteran 
filed his current increased rating claim in March 1994 and a 
30 percent disability rating was established during this 
appeal, effective in August 2000.  

During the pendency of this appeal, regulatory changes have 
twice amended the rating criteria for evaluating spine 
disabilities.  The first regulatory change affected only the 
rating criteria for intervertebral disc syndrome.  See 
67 Fed. Reg. 54345-54349 (Aug. 22, 2002).  This amendment was 
effective September 23, 2002.  Id.  The regulations regarding 
diseases and injuries to the spine, to include intervertebral 
disc syndrome, were again revised effective September 26, 
2003.  68 Fed. Reg. 51454-51458 (Aug. 27, 2003), 69 Fed. Reg. 
32449-32450 (June 10, 2004).

More specifically, relevant criteria in effect prior to 
September 2003 for evaluating cervical spine impairment 
provided for a 30 percent rating for severe limitation of 
motion, a 20 percent rating for moderate limitation of 
motion, and a 10 percent for slight limitation of motion.  
Diagnostic Code 5290 (2003).  Other relevant criteria 
addressed impairment due to intervertebral disc syndrome, 
Diagnostic Code 5293.  Under this code effective prior to 
September 2002, a 20 percent rating was assigned for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent rating was assigned for severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  

The first change in rating criteria for spine disorders only 
addressed intervertebral disc syndrome.  The was effective in 
September 2002, and provided that this disability was to be 
rated either on the total duration of incapacitating episodes 
over the past 12 months or by combining under 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities whichever method resulted in the higher 
evaluation.  

With total incapacitating episodes having a total duration of 
at least six weeks during the past 12 months, a 60 percent 
evaluation is assigned.  

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months, a 40 percent rating is assigned.  

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months, a 20 percent rating is assigned.  

With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months, a 10 percent rating is assigned.  

Three notes to this criterion provide that for purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic" orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  (Note 
1).

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  (Note 3).

Effective in September 2003, VA promulgated a general rating 
formula for evaluating spine disabilities, the General Rating 
Formula for Diseases and Injuries of the Spine, and re-
numbered the pertinent Diagnostic Codes.  Under this scheme, 
the disabilities set out under diagnostic codes 5235 to 5243, 
unless 5243 is evaluated under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, are rated on a scale from 10 percent to 100 
percent, and contemplate the presence or absence of symptoms 
such as pain (whether or not it radiates) stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  

As to the pertinent criteria for evaluating cervical spine 
impairment, a 100 percent rating is assigned for unfavorable 
ankylosis of the entire spine.  Unfavorable ankylosis of the 
entire cervical spine is assigned a 40 percent rating.  A 30 
percent rating is assigned for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.  With forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis, a 20 percent rating is assigned.  

Six notes are attached to this rating formula.  The first 
provides instructions to evaluate any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, under an 
appropriate diagnostic code.  

Note (2) provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation. The normal combined range of motion of the 
cervical spine is 340 degrees. The normal ranges of motion 
for each component of spinal motion provided in this note 
are the maximum that can be used for calculation of the 
combined range of motion.  

Note (3) provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of 
motion stated in Note (2).  Provided that the examiner 
supplies an explanation, the examiner's assessment that the 
range of motion is normal for that individual will be 
accepted.  

Note (4) instructs that when ascertaining the range of 
motion, round each range of motion measurement to the 
nearest five degrees.  

Note (5) defines unfavorable ankylosis as a condition in 
which the entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  

Note (6) provides instructions to separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except when there is unfavorable ankylosis of both segments, 
which will be rated as a single disability. 

Diagnostic Code 5243, for intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rating either 
under the General Rating Formula for Diseases and Injuries 
of the Spine or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all 
disabilities are combined under Sec. 4.25.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes did not change the criteria put into 
effect in September 2002, i.e., with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months, a 60 percent rating is assigned.  With 
incapacitating episodes having a total duration of at least 
4 weeks but less than 6 weeks during the past 12 months, a 
40 percent rating is assigned.  With incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months, a 20 percent rating is 
assigned.  A 10 percent rating is assigned when there is 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months.  
An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. (Note 1.)  If intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, 
evaluate each segment on the basis of incapacitating 
episodes or under the General Rating Formula for Diseases 
and Injuries of the Spine, whichever method results in a 
higher evaluation for that segment.  (Note 2.)

The evidence prior to August 2000 does not show the veteran 
had severe limitation of motion, even when factoring in the 
impact of pain.  In this regard, a February 1994 VA 
examination report shows that the veteran complained of 
restricted motion of the neck and of pain, but he denied 
radicular pain.  Upon physical examination, the veteran had 
forward flexion to about 20 degrees, extension to about 20 
degrees, and right and left lateral rotation to about 20 
degrees.  There was no muscle spasm, and no focal 
neurological deficit of either upper extremity.  X-ray of the 
cervical spine showed a slight narrowing of the C5-C6 
interspace with very early degenerative changes characterized 
by osteophyte formation.

VA medical records from 1993 to 1997 also have been 
thoroughly reviewed and likewise do not show severe 
limitation of motion of the cervical spine.  Although the 
veteran complained of chronic neck pain, a June 1994 VA 
progress note shows that the veteran's cervical spine was 
within normal limits upon examination.  Records dated in July 
1994 contain an assessment of cervical radiculopathy 
involving left arm movement, and an October 1994 record 
indicates that the veteran had marked limitation of motion of 
the neck and both arms, but subsequent records are 
essentially silent on this matter, and indeed correctional 
institution medical records from 1998 to 2001 do not even 
show regular treatment for neck pain.  While these records do 
show that the veteran had some limitation due to his cervical 
spine, the records reflecting the veteran had restrictions on 
his activity primarily attribute that to orthopedic disease 
generally, and most do not make any distinction between the 
veteran's various orthopedic problems as to be able to 
otherwise conclude the veteran's impairment was not 
adequately contemplated by the 20 percent rating he was 
assigned.   

In short, the Board concludes that, prior to August 11, 2000, 
the evidence does not show severe limitation of motion of the 
cervical spine.  Although the veteran obviously complained of 
pain, the evidence spanning this particular 6 year period of 
time does not show that the limitation that existed, 
(including the veteran's subjective complaints of pain) was 
more than moderate.  Any such pain that was present was 
adequately contemplated in the 20 percent rating assigned.  

As to consideration of impairment from disc syndrome, the 
evidence indicates that the veteran has shown symptoms of 
disc disease, mainly through assessments in treatment records 
and by radiographic evidence.  The evidence shows, however, 
that the veteran's predominant symptom was painful motion, 
rather than recurring attacks of intervertebral disc syndrome 
with intermittent relief.  Therefore, the criteria for the 
next higher 40 percent rating are not shown.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  (Indeed, there is 
radiographic evidence of only minimal deformities.)  
Moreover, since this criteria for evaluating intervertebral 
disc syndrome contemplates limitation of motion, a separate 
rating is not warranted.  VAOPGCPREC 36-97 (Dec. 1997).

The veteran's current 30 percent disability rating on and 
after August 11, 2000, is the maximum rating available based 
on limitation of motion as contemplated by the criteria in 
effect prior to September 2003.  Since then, to warrant an 
increased 40 percent based on impairment to motion would 
require the presence of unfavorable ankylosis of the entire 
cervical spine; a condition not documented at any time.   

Nor does the evidence reveal additional objective neurologic 
abnormalities such that separate evaluations would be 
appropriate.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243, Note 1 (2004).   In fact, the August 2000 VA 
examination report shows that sensory and neurological 
testing was normal.

The evidence also does not warrant a higher disability rating 
based on disc disease.  The August 2000 VA examination report 
shows that the veteran's main complaint was pain in the left 
lateral neck that he indicated radiated down his arm into his 
thumb.  At the same time, the veteran indicated that he was 
not receiving any treatment for his neck.  The report shows 
that the only objective evidence of pain was tenderness to 
palpation of the trapezius muscle and sternocleidomastoid 
muscles on the left, and that there was tenderness over the 
clavicle, the left acromial clavicular joint, and diffusely 
along the midline of the lower cervical and upper thoracic 
spine.  The musculature of the back and neck, however, 
appeared normal with no atrophy noted and there was no sort 
of muscle spasm or swelling noted.  The report shows the 
veteran had normal muscle strength, he had no postural 
abnormalities, and that sensory and neurological testing was 
normal.  X-rays were interpreted as revealing disc space 
narrowing at C5-C6, anterior spurring and slight loss of 
height of the body of C5.  

The August 2000 VA examiner acknowledged the veteran's 
complaints could make it difficult to do certain overhead 
activities because of an inability to look up.  Likewise, the 
veteran could also have difficulty with activities requiring 
him to look over his shoulder or to sit at a terminal to gaze 
downward for a long period of time.  The veteran did not, 
however, have any sort of limitations of lifting or any other 
kind of labor.  Importantly, the report suggests the examiner 
had the impression the veteran was exaggerating his 
complaints, since the veteran had been observed prior to the 
examination exhibiting more range of motion of the neck than 
he showed during the formal examination.

2001 VA treatment records show that the veteran sought 
narcotic medication for his complaints of pain but that his 
anti-inflammatory medication was continued.  A January 2002 
VA progress note shows that the veteran complained of severe 
neck pain but objectively he did not appear to be in acute 
distress.  He had decreased range of motion, (although the 
precise measurements were not set forth), worse on left, and 
palpable muscle spasm in the left proximal trapezius.  The 
note contains an assessment of neck pain that appears to have 
a muscular component.  A June 2003 treatment record shows 
that the veteran presented complaining of an acute 
exacerbation of his chronic left neck pain.  Upon 
examination, however, he had full range of motion of the neck 
with only minimal increase in pain.  He moved without obvious 
discomfort and had no muscle spasm or excessive tenderness.

The evidence of record, while demonstrative of pain, muscle 
tenderness to palpation, and radiographic evidence of disc 
space narrowing and anterior spurring with slight loss of 
height of body at C5, shows the veteran's had normal sensory 
and neurological testing.  Absent neurologic findings of 
severe intervertebral disc syndrome with intermittent relief, 
a higher disability rating is not warranted in the instant 
case under the prior criteria.  Furthermore, the evidence 
does not indicate that the veteran had incapacitating 
episodes of a six-week duration for any year of his claim.  
Accordingly, the evidence of record does not more closely 
approximate the criteria for a higher disability rating based 
on symptoms of disc disease/intervertebral disc syndrome.  

In closing, it is undisputed that the veteran's service-
connected disability has an adverse effect on his employment, 
but it bears emphasizing that the schedular rating criteria 
are designed to take such factors into account.  The Schedule 
is intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  "Generally, 
the degrees of disability specified [in the Schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  38 
C.F.R. § 4.1 (2004).  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the Schedule, 
the Board concludes that a remand to the RO for referral of 
this issue to the VA Central Office for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) (1) is 
not warranted.


ORDER

A rating in excess of 20 percent for degenerative arthritis 
of C4-5, post traumatic, prior to August 11, 2000, is denied.

A rating in excess of 30 percent for degenerative arthritis 
of C4-5, post traumatic, on and after to August 11, 2000, is 
denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


